Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and remarks dated April 7, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102, 103 and 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the 35 USC 112 issues introduced by the claim amendments and discussed below.
Claim Rejections - 35 USC § 112
Claims 21-33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites each first and second annular crushing pattern includes “a valley portion, wherein the valley portion connects in a non-steep manner to a guiding-in slope of the adjacent crushing tooth so that a transitionally connecting portion that has at least two curvatures is formed between adjacent crushing teeth” and the first and second cavities are “formed in the space in between any two adjacent… [first or second] annular crushing patterns” which renders the claim indefinite because it is unclear how there is a space between the two adjacent crushing patterns if they are also connected via the valley portion and transitionally connecting portion.  For the purposes of examination, the crushing cavities will be interpreted as being formed by the space defined by the guiding-out slope, valley portion and transitionally connecting portion of a crushing tooth with the guiding-in slope of an adjacent tooth.  
The claim also recites “each crushing gap is a radial interval formed by the matches between the corresponding annular crushing patterns and crushing cavities of the first and second crushing rollers” after previously reciting the crushing teeth of the first crushing roller form a match with the second crushing cavities and the crushing teeth of the second crushing roller form a match with the first crushing cavities, which renders the claim indefinite because it is unclear if the matches that form the crushing gap are all of the matches or only the matches formed by the teeth of one roller with the crushing cavities of the other.  For the purposes of examination, the claim will be interpreted as the crushing teeth of the first crushing roller form a first match with the second crushing cavities and the crushing teeth of the second crushing roller form a second match with the first crushing cavities and the first and second matches form the plurality of crushing gaps.  
Further, the claim recites “the curvature of the transitionally connecting portion at a front side of the top portion is greater than the curvature of the transitionally connecting portion at a back side of the top portion” which renders the claim indefinite because the claim previously recites the transitionally connecting portion “has at least two curvatures…formed between two adjacent crushing teeth” and it is unclear if the curvatures at the front side of the top portion and the back side of the top portion are the at least two curvatures or if these are different curvatures.  For the purposes of examination, the final limitation will be interpreted as referring to the two previous curvatures, i.e., the curvature of the transitionally connecting portion at a guiding-in slope of a tooth is greater than the curvature of the transitionally connecting portion at the guiding-out slope of the adjacent tooth.  Claims 22-33 depend from claim 21 and fail to clarify the indefinite language.
Regarding claim 22, the claim recites “the crushing patterns are able to rotate…” which renders the claim indefinite because there are first annular crushing patterns and second annular crushing patterns recited in claim 21 and thus it is unclear if “crushing patterns” is referring to the first and second crushing patterns or only one of the two.  For the purposes of examination, this phrase will be interpreted as referring to the first and second annular crushing patterns.  Claims 23-32 depend from claim 22 and fail to clarify the indefinite language.
Regarding claims 23-31, the claim recites features of teeth, e.g., “the top portion” or “the valley portion,” without specifying if the claims are directed to the teeth in both of the rollers or only one particular roller.  For the purposes of examination, the discussion of the features of the teeth in these claims will be interpreted as referring to all of the teeth and it is recommended the claims be amended to clarify whether all of the teeth are being described, e.g., “for each crushing tooth of the plurality of crushing teeth of the first crushing roller and the plurality of crushing teeth of the second crushing roller, the top portion has a radian smaller than a radian of the valley portion.”
Regarding claim 25, the claim recites “the crushing roller” which renders the claim indefinite because first and second crushing rollers are previously recited.  For the purposes of examination, the phrase will be interpreted as the first or second crushing roller.  Claims 26-32 depend from claim 25 and fail to clarify the indefinite language.
Regarding claims 27 and 29, each claim recites the cohesive ore pellets which renders the claim indefinite because the claims are directed to a crushing tool and it is unclear if the ore pellets are part of the crushing tool.  For the purposes of examination, the ore pellets will be interpreted as not being part of the crushing tools and the limitations regarding the ore pellets will be interpreted as functional language, e.g., the first and second crushing rollers are configured such that cohesive ore pellets come off the crushing cavities.
Regarding claim 28, the claim recites the valley portion has a front end that “extends to the top portion of the crushing tooth” and a rear end that “extends to the top portion of a next said crushing tooth” which renders the claim indefinite because the claims previously recite the top portion connects to a guiding-out slope that connects to the valley portion on one side and a guiding-n slope connects to the top portion on the other side of each tooth.  It is unclear if the valley portion includes these guiding-in and guiding-out slopes such that it extends to the top portion or if the guiding-in and guiding-out slopes and the valley portion both extend to the top portion.  Further, it is not clear if the “next tooth” is the same as the adjacent tooth previously recited or a different tooth.  For the purposes of examination, this limitation will be interpreted as the front end of the valley portion extends to a guiding-out slope that extends to a top portion of the tooth and the rear end of the valley portion extends to the guiding-in slope of the adjacent tooth.  Claims 29-32 depend from claim 28 and fail to clarify the indefinite language.
Regarding claim 30, the claim recites that the top portion has grains that run parallel to a direction of linear velocity and also that “adjacent grains are connected in a smooth and continuous manner” which renders the claim indefinite because it is not clear how the grains can be connected if they are also parallel to each other.  Further, it is not clear what is required for a connection to be smooth, i.e., no edges or only one or two edges.  For the purposes of examination, this phrase will be interpreted as a portion of each grain is parallel to the direction of linear velocity and adjacent grains are connected.  Claims 31-32 depend from claim 30 and fail to clarify the indefinite language.
Regarding claim 32, the claim recites “the top portions and the valley portions alternately work with the second crushing cavities” which renders the claim indefinite because it is not clear what is required for these components to alternately work, e.g., when one is working the other is not or each of them alternate between working and not working.  For the purposes of examination, this phrase will be interpreted as the top portions and the valley portions work with the second crushing cavities.
Allowable Subject Matter
Claim 21, along with claims 22-33 depending therefrom, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 21 has incorporated the allowable subject matter discussed in the Office Action dated February 22, 2022.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                         
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725